Citation Nr: 1233647	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-44 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an atrophic left kidney. 

2.  Entitlement to service connection for an atrophic left kidney


REPRESENTATION

Appellant represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to March 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, found that new and material evidence had not been submitted to reopen the claim for service connection for an atrophic left kidney.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2011.  A transcript of the hearing is of record.

In March 2011, subsequent to issuance of the October 2010 statement of the case (SOC), the Veteran submitted additional evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  Thus, the Board will consider the claims on the merits.  See 38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim for service connection for a left kidney disability, diagnosed as hydronephrosis, was initially denied in an unappealed November 1968 rating decision.  

2.  The evidence received since the November 1968 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's atrophic left kidney is a congenital condition that was aggravated during active duty service by a superimposed injury.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for a left kidney disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  A congenital atrophic left kidney with hydronephrosis was aggravated during active duty service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Entitlement to service connection for a left kidney disability, diagnosed as a hydronephrosis, was initially denied by the RO in a November 1968 rating decision.  The RO found that the left kidney condition had existed prior to service and was not aggravated therein.  The Veteran did not appeal the November 1968 denial of his claim and it is therefore final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence received since the November 1968 rating decision includes an August 2010 letter from a private physician stating that the Veteran likely had an undiagnosed kidney condition when he entered active duty service that was exacerbated by the strenuous nature of his military service.  This evidence is new as it was not previously considered and is also material as it relates to a previously unestablished fact-the aggravation of a pre-existing kidney disability during active duty service.  New and material evidence has therefore been received and reopening of the claim for entitlement to service connection is warranted.  


Reopened Claim for Service Connection

The Veteran contends that service connection is warranted for a left kidney disability as it was aggravated during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The record clearly demonstrates the presence of a current kidney disorder.  During nephrology consultations at the Palo Alto and Reno VA Medical Centers (VAMCs) in April 2007, November 2008, and February 2010, the Veteran was diagnosed with an atrophic and deformed left kidney based on imaging including a July 2008 kidney ultrasound.  Upon VA examination in September 2009, the Veteran was also diagnosed with a congenital deformity of the left kidney and associated aggravation of hydronephrosis.  VA treatment records show that the Veteran has received treatment for chronic kidney disease, although this specific disability has been consistently attributed to nonservice-connected diabetes mellitus and hypertension.  

The Veteran's atrophic left kidney was characterized as congenital by the September 2009 VA examiner and the Veteran's VA nephrologists.  The Veteran's private physician also stated in August 2010 that the Veteran's condition had pre-existed active duty service.  For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (emphasis added).  

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Service connection is only possible for a congenital defect is there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  

Service records contain evidence that the Veteran's left kidney deformity is congenital and pre-existed service.  He was first diagnosed with a kidney disorder during service in February 1955, when he was hospitalized at Lackland Air Force Base (AFB) complaining of dysuria and urinary frequency.  The Veteran was then seen at the Urology Clinic and diagnosed with hydronephrosis of the left kidney, cause undetermined.  At that time, he reported a prior history of gonorrhea with some complaints of urinary frequency.  His doctors recommended the Veteran's separation from service, and a March 1955 Medical Board report noted that the defect had existed prior to entry on active duty and was not aggravated by service.  The Veteran was found physically unfit for active military service.  

The post-service record also weighs in favor of a finding that the Veteran's atrophic left kidney is a congenital defect.  As noted above, the Veteran's VA nephrologists determined that the deformity is congenital in nature and the September 2009 VA examiner reached the same conclusion.  There is also no competent evidence in support of a finding that the Veteran's kidney condition did not exist prior to service, and the Veteran testified during the March 2011 hearing that he also believed the condition pre-dated his enlistment into active duty. 
The Board therefore finds that the weight of the evidence establishes that the Veteran's atrophy of the left kidney is congenital.  Thus, the presumption of soundness does not apply and service connection is only warranted for the disability if there was a superimposed disease or injury during service.  

The Board finds that the Veteran's disability was aggravated during service by a superimposed injury.  Service records are negative for any findings related to the Veteran's kidneys at enlistment examinations conducted in December 1954 and January 1955.  The Veteran was then hospitalized in February 1955 after only six weeks of basic training with complaints related to the left kidney and diagnosed with left hydroneurosis due to an undetermined cause.  Although the March 1955 Medical Board report includes a finding that the condition was not aggravated by service, there is no explanation given for this conclusion.  The Veteran has also reported that he underwent surgery for abnormal vascularization of the left kidney almost immediately following his discharge from active duty.  Although records of this surgery are not available for procurement, the Veteran is competent to report that it occurred and his testimony is credible.  A VA nephrologist also found in July 2008 that the Veteran's kidney atrophy was possibly related to a history of prior surgery.  The Board finds that the need for surgery soon after the Veteran's separation from military service is evidence in favor of in-service aggravation. 

The record also contains competent medical evidence in favor of a finding of aggravation.  In August 2010, the Veteran's private physician opined that the strenuous nature of the Veteran's military service likely exacerbated the pre-existing kidney condition.  Although the September 2010 VA examiner provided an opinion against aggravation of the disability, the Board finds that this opinion is outweighed by the other competent evidence in support of the claim, to include the contents of the service records and the opinion of the August 2010 private physician.  Therefore, while the Veteran's left kidney atrophy is congenital and pre-existed service, service connection is warranted for this disability as it was aggravated during service due to a superimposed injury, i.e. the Veteran's strenuous activities during basic training.   

As a final matter, the Board notes that the grant of service connection in this case is limited to the congenital atrophy of the Veteran's left kidney and associated hydronephrosis.  Although the Veteran has also received treatment for chronic kidney disease, the competent medical evidence clearly establishes that this condition is associated with the Veteran's nonservice-connected diabetes mellitus and hypertension.  VA treatment records note nephrology consultations in April 2007 and November 2008 where the Veteran's nephrologists drew clear distinctions between his progressive renal disease and congenital atrophy and malrotation of the left kidney, relating the former to his longstanding diabetes and hypertension.  Although the Veteran testified in March 2011 that his claimed disability was productive of pain and functional impairment, the Board finds that the objective medical evidence is more probative regarding the etiology and symptoms associated with chronic kidney disease.  The award of service connection is therefore limited to the Veteran's congenital atrophy of the left kidney.

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  

ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a left kidney disability is granted. 

Entitlement to service connection for an atrophic left kidney with hydronephrosis is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


